DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/194,163 (filed 11-16-2018) now U.S. Patent 10,783,696, which is further a continuation of application no. 15/717,041 (filed 09-27-2017) now U.S. Patent 10,134,175, which is further a continuation of application no. 15/351,310 (filed 11-14-2016), U.S. Patent 9,786,091 which is further a continuation of application no. 14/246,068 (filed 04-05-2014), U.S. Patent 9,495,790.

Terminal Disclaimer
The terminal disclaimer filed on 08/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,495,790,  9,786,091, 10,134,175 and 10,783,696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 08/25/21, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 08/25/21, with respect to the 35 USC 112 rejection of claims 6 and 15 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 08/25/21, with respect to the double patenting rejections of claims 1-19 have been fully considered and are persuasive.  The double patenting rejections of the claims has been withdrawn since a properly filed terminal disclaimer has overcome the rejections.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 11, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept applying a transformation to texture space gradient values for one or more primitives based on a non-orthonormal grid of sample points in screen space with a pixel shader to generate corrected texture space gradient values.
In reference to claims 2-10 and 12-19, these claims depend upon allowable claims 1 and 11 and are therefore also deemed allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/15/21